Citation Nr: 0522952	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  00-23 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for manic depressive 
disorder, claimed as a residual of Agent Orange exposure.

2.  Entitlement to a permanent and total disability rating 
for nonservice connected pension purposes, prior to September 
17, 2001.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to December 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied service connection for manic 
depressive disorder and a permanent and total disability 
rating for nonservice connected pension purposes.  

In June 2001, the veteran testified at a Board video 
conference hearing.  In November 2001, the Board remanded the 
matter for due process considerations and additional 
evidentiary development.  

In a February 2004 letter, the veteran was advised that he 
was entitled to an additional hearing as the Veterans Law 
Judge who conducted the June 2001 hearing was no longer 
employed by the Board.  See 38 U.S.C.A. § 7102 (West 2002); 
38 C.F.R. § 20.707 (2004).  The following month, the veteran 
responded that he wished to attend another Board hearing.

In May 2004, the Board remanded the matter to afford the 
veteran the opportunity to appear at another hearing.  In its 
remand, the Board noted that the Social Security 
Administration (SSA) had found the veteran to be disabled 
since March 1, 1992.  Effective September 17, 2001, 
38 U.S.C.A. § 1502(a)(2) presumes permanent and total 
disability for those pension applicants deemed disabled by 
SSA.  Thus, the Board noted that the issue of pension 
entitlement was relevant only with respect to the period 
between March 10, 1999, when the veteran's pension claim was 
received, and September 17, 2001, when the new legislation 
took effect.  As pointed out in a September 2002 rating 
decision, entitlement after that date is not a rating issue 
due to receipt of Social Security disability benefits.  
Accordingly, the Board recharacterized the issue as 
entitlement to a permanent and total disability rating for 
nonservice connected pension purposes prior to September 17, 
2001.

The Board further noted, however, that it did not appear that 
any action had been taken with respect to the question of 
entitlement to pension benefits effective September 17, 2001.  
Thus, the Board referred the matter to the RO for appropriate 
action.  It does not appear, however, that the RO has taken 
action in this regard.  Thus, the matter is again referred to 
the RO for appropriate action.

In April 2005, the veteran testified at a Board hearing at 
the RO.  Unfortunately, a transcript of that hearing was not 
made due to technical problems.  In a July 2005 letter, the 
Board advised the veteran of this fact and offered him the 
opportunity to attend an additional hearing.  The following 
month, the veteran responded that he wished to attend a 
hearing before a Veterans Law Judge at the Jackson RO.  


REMAND

Under applicable regulation, a hearing on appeal will be 
granted if a veteran, or his or her representative, expresses 
a desire to appear in person.  38 C.F.R. § 20.700 (2004).  
The importance of responding to a request for a hearing is 
recognized under 38 C.F.R. § 20.904(a)(3) (2004), as a Board 
decision may be vacated when there is a prejudicial failure 
to afford an appellant a personal hearing.  In order to 
ensure full compliance with due process requirements, 
therefore, the RO must schedule such a hearing.  38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.700, 
20.703, 20.704, 20.904 (a)(3) (2004).

Accordingly, this case is remanded for the following action:

The veteran should be scheduled, in 
accordance with appropriate procedures, 
for a personal hearing before a Veterans 
Law Judge at the Jackson RO.  38 U.S.C.A. 
§ 7107 (West 2002).  A copy of the notice 
to the veteran of the scheduling of the 
hearing should be placed in the record, 
keeping in mind the 30-day advance notice 
requirement specified at 38 C.F.R. § 
19.76 (2004).

The case should then be returned to the Board for further 
appellate consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


